Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 31, 1994 (People v Geraci, 200 AD2d 758, affd 85 NY2d 359), affirming a judgment of the Supreme Court, Kings County, rendered April 23, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
Miller, J. P., O’Brien, Ritter and Krausman, JJ., concur.